Kelly, P. J. (concurring in result).
I concur in the result. I do not think the decision in Holland v. Atlantic Stevedoring Co. (210 App. Div. 129; affd., 239 N. Y. 605), cited by the learned trial justice,. validates the alleged contract relied upon by the defendant. In the case at bar the plaintiff, who had been working on ships and vessels all his life, testified, and his testimony was not contradicted, that when he applied to the defendant for work *288as a “ rigger,” a year before the accident, he was handed a piece of paper to be signed before he was employed. In this alleged agreement, prepared by defendant for signature by its prospective employees, the employee for himself, his heirs, executors and assigns purports to waive his right to resort to a court of admiralty or a State court in case of injury and limits whatever rights he may have so that they shall be governed by the Workmen’s Compensation Law of the State of New York. The employer on the other hand agrees that it will comply with the provisions of the State law and that it will secure the payment of compensation to the employee in accordance with its provisions. While it has been decided that under “ modern industrial conditions ” an employer and an employee may voluntarily make an agreement by which the employee surrenders his common-law right of action ( New York Central R. R. Co. v. White, 243 U. S. 188, and cases cited), these cases have no reference to claims arising from maritime torts, and plaintiff’s cause of action in the case at bar is based upon a maritime tort. It has been held that even the Legislature cannot deprive the claimant in such a case of his right to resort to a' court of admiralty or of common law. (Southern Pacific Co. v. Jensen, 244 U. S. 205; Knickerbocker Ice Co. v. Stewart, 253 id. 149.) Much less can the. individual employer accomplish the same result by exacting an agreement such as is here presented, in advance of and as a condition for employment. This is not the agreement sustained in the Holland Case (supra) voluntarily entered into after the happening of the accident by which the injured employee and the employer consented that the damage be ascertained and adjusted under the Workmen’s Compensation Law (§ 113). The agreement in the case at bar appears to be an attempt by the employer to put its employees outside the pale, and to require them through the necessity for employment to relinquish their rights. If such contracts are lawful in the case of ordinary torts, I think we should be slow to extend the principle. At any rate, as to maritime torts I think such a contract is void.